o f f i c e o f t h e c h i e f c o u n s e l department of the treasury i n t e r n a l r e v e n u e s e r v i c e w a s h i n g t o n d c date conex-108988-12 number release date uil the honorable sam johnson u s house of representatives washington dc attention ----------------------- dear mr johnson i am responding to your letter dated date to commissioner shulman on the standard mileage rate for automobiles you requested that we consider increasing the standard mileage rate if gasoline prices exceed the all-time high price registered in the first week of date the standard mileage rate is an administrative accommodation that permits taxpayers to claim as a deduction the average cost of operating a vehicle instead of having to calculate actual cost the standard mileage rate is optional therefore taxpayers can choose to document and deduct actual costs if they think that the standard mileage rate does not accurately reflect their costs of operating an automobile for business purposes we are aware of the effect of increasing gasoline prices on taxpayers who seek to use the standard mileage rate we will continue to monitor gasoline prices and will assess whether an adjustment to the standard mileage rate is necessary i hope this information is helpful if we can be of further assistance please contact me at --------------------- or ---------------------------------------------------------------------- at --------------------- sincerely andrew j keyso jr associate chief_counsel income_tax accounting
